Case 1:16-cv-11666-LTS Document 122 Filed 04/22/19 Page1of4

Nx Bue) Sanes Gd-tpa7a3)
Q-Gic-es

ar smiagirghan Load
ondapuleter, Wass Jas att

AWechun: ~ iN Led ls Soma

J kokesd inet Cat
Woes oe Sates Rormyause
\ Courhyouse Wh
aka, (ss Q aeRO

Re Saale enna idehon OF
SS — ¢ \c ‘ Oster /

sth OD °
Dede 415-14 we

RRav Frond woe. Swhtts, Sahin.

| yeoes \S Luka “Sores, oS LT ann Whe
| dann in Case NO>: Welale*KVS >

i Os Warxdn a, IT'S, A x \nad Woe dhorkuntly bo
aes a personal)

| x Kvone < QA aenntk to Y8Qp CEanse
siege gad anal RES ons GOL WY,

ah Snr Cadred "Seah
~ aon ok, PEN he pS Soapn om alec
WAL ouds as under pried ler waqusdi

Canam dé Uh Seaee «ee otunent Waker a
adredas Qs Cay?

PR ar abait Aon (3; 2H» DV Uorovered Wait
Corian an datnewary “ ame" dS Uhe Rann"
EAMNSING Sraes SURV, SERA heap Wad on Warn
a, 30} are Sud e lag 1s So coats » Catt Reorder
! age \ qe
Case 1:16-cv-11666-LTS Document 122 Filed 04/22/19 Page 2 of 4

Wane aot Lackey Katormnenan Ay —
ox Cent S\Sieowe Drs: Cann Goal =

Gee rune Nusdige' AW Rakah Vex =
Wel coe sabe as iyo * GY} Ws —
g

| \ Cay aks, fuse — Sine an)
_dber Rae a eS OR el ytd ro \WWdUsR
Shier od being cnade PHAWLO SUSY rs taptent hoa

ate One STAN ur \ =i =
ask oat You shag Si —— nee a

1 omy OO) ar aqui Waxds aa) <7 qT As 105}
ashok: Rao 329): Pais ut

“Weokhoa “Debosih aos Os Vis aa -
Femina’: AN Wekoe No Beaten Ve pe
1 Mosh ah X Wu weasans Soe Mou

Bank So Sushh 5 Nawes Ruttoe ten
Eaton Rages oat hen
; (REIS

5

Doinstt ceded ans OF Ws: anes
Werkino- Fleming: eshd CACCOADdINY \be Nok r
Took Varkersare Call! Cody me . Au) ie pos Ae

Jose: As aesult & & \uset To fu GA
eee AF spdn Cutial scans » Seeichon

we ae eaters On Ws Nonessct \arioo- “Tlemiog -
akadne *OS Das anapit Nuonegr! tbo re.
tel: yon ah ae: cs

AUN DR Witnos Voit de\\Lendel
| mae rank ad roils in Sudn “Widhoo ake
| Sep v3 Cour ogtesle Caunsels Sawue Se.

“gues aa rahe
Sol ane: alk sus ‘he epak ee

| We SNRALANS GEA STA’ ee
| a Karns QR (istareny OE GUAT Cuma nee

Faye’ aot
Case 1:16-cv-11666-LTS Document 122 Filed 04/22/19 Page 3 of 4

we ~ \\e ad ome Raa Qntt
Sat Sass WS Neroo: Teming
o oe as, Lo Waidit'’s qs
\ he a Se. srakd Qosty al
any Toa Sully Leg): Sacks.

cs aie US. oF Ge aly. So- peeing
Qouneh bo dekeatants Sea Sor De
Wo Nanasca Mrtnna- ee > ktoae’S: a ous
Sa “de Rape wares ve ee LHW S
eohen > No Pais Sareea

‘nan! © Cs ph oe \\o een
| alii Qs = K \#p):
at wih es es bs Lit
Aaa Qe We. oe. — wWras Net =
Aran nN Rohn > ones Wests

 

 

ew dehasthio ie Wale Facdtly
Srsilome Ray re we ee: Rah soa
| Ng NOLO We is. War no- Heming's posthon (SRe
Wot \09, 2 34D:

| tony et St \o votcy he Gantt So

\cX, { oi ain atet ) ARN
oh ang er

1! ee Le Saale we ena

I << Gudy RA romano Moat ae n

eee os a qpawd to Werko» An at Sete a

SSE de sas eae sagt to Days Sets

Ah Vets

ae ay ce SUN <Statenaal: aR \n ‘fe

Saale \Nean Qo ards oA) — Yekore our

_ooat he Sak Kod Ake do ane SRAOTAAU )

1 Pago™ 3d
Case 1:16-cv-11666-LTS Document 122 Filed 04/22/19 Page 4 of 4

|

| allide, Codd ace Whe Sud NFoaMenon) 1S Oy
SOIMQonr elk aa Wrowedhon Traney Analy Whoa
| Dy aa Sea

1 Ws cLared enter in i Uivis nae TK YX york Ny

ANS SAVER) eASINS st ET ae
VRQ | Sh \Weormahoc \ "eine 0
Grong A. bebe faint eb ck Wh e

Q kahs mgs Cau kd Caanseh: a
cee Nath ag aleediog ty Sas Spa Such Se
feo — Weake Qa No
| ie pons Court at Gus Se

asi Cancilened asd and, 3 Erqause
cS Aid oak hia ‘Saec k se ac Co- Conkmeing
| losaaai So aur roa chedge is 1 Cockro ers
eckson een as} 1 red qn
| Xo Xosing Ao Rss mat IS jer, Would
nave action se Ade slits o TAD oleae

| ee one puee SER otter ey

Ruder, is an Ase dave MEPS Gd
No Moe Court Tons ee A Warnoo- Seieter and seaoee
Ns: Maso tony ces Ys Nonedin Wartion -

lI Semis dues ngs VE ADU ES) Wr hetsxeuer 7
\

| west ynade wer onal
Babe cee a Hagan Yo FR Ate ae eK an
WS = gee 1s Octer & pad ner Strom WNOGYHOG,
(Ors) 08.95 Venlve unlen_oF

1 =~ moe Nh eae \Wis: Watbino-Heming was cok
adore AE anu Wax ~ "Ling PAR in ee

den 4 AKAN g wer aa: Rats vas
SUR yon no tas Qarkina- Ral Nae Such,

yalse WnSorighhon ee NOX a
| LARA M\ |
| eae eH 4 : | I Aenel

: a= = ae

 

 
